 Case: 1:18-cv-00027-SNLJ Doc. #: 75 Filed: 01/15/21 Page: 1 of 1 PageID #: 399




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                          SOUTHEASTERN DIVISION

IN RE: DICAMBA HERBICIDES                         )           MDL No. 2820
LITIGATION                                        )
                                                  )
This document relates to:                         )
Warren                                            )           Case No. 1:18cv27 SNLJ


                            MEMORANDUM and ORDER

      This matter is before the Court on defendants BASF and Monsanto’s combined

motion to dismiss the complaint of plaintiffs Brian Warren and Warren Farms with

prejudice for failure to produce a Crop Damage Plaintiff Fact Sheet (“PFS”), which was

due in October 2018. Plaintiffs’ attorneys were granted leave to withdraw as plaintiffs’

counsel of record. The defendants’ motion indicates that the Plaintiffs’ Executive

Committee represented that although substantial effort was made obtain PFS from

plaintiffs Warren and Warren Farms, the Committee did not believe plaintiffs Warren and

Warren Farms would comply. Plaintiffs Warren and Warren Farms did not respond to

the motion to dismiss. For the reasons stated in defendants’ memorandum in support, the

motion to dismiss will be granted.

      Accordingly,

      IT IS HEREBY ORDERED that defendants’ motion to dismiss (#73) is granted.



      Dated this 15th day of January, 2021.

                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE



                                              1
